                                           Case 4:18-cv-06830-SBA Document 113 Filed 03/04/21 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       AGONAFER SHIFERAW,                               Case No. 18-cv-06830-SBA (JSC)
                                                        Plaintiff,
                                   8
                                                                                            ORDER RE: DISCOVERY DISPUTE
                                                 v.
                                   9
                                                                                            Re: Dkt. No. 106
                                  10       CITY AND COUNTY OF SAN
                                           FRANCISCO, et al.,
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Agonafer Shiferaw (“Plaintiff”) brings this action against the City and County of San

                                  14   Francisco (“the City”) and various individuals (“Individual Defendants”)1 alleging that he was

                                  15   denied an equal opportunity to own and operate the Fillmore Heritage Center (“the Center”) in San

                                  16   Francisco. This matter has been referred to the undersigned magistrate judge for the purposes of
                                       discovery. (Dkt. No. 68.) Now pending before the Court is the parties’ joint letter brief regarding
                                  17
                                       Plaintiff’s request to take the deposition of the City’s mayor, London Breed (“Mayor Breed”).
                                  18
                                       (Dkt. No. 106.) Having considered the parties’ filings, the Court GRANTS the Plaintiff's request
                                  19
                                       for an order compelling the deposition of Mayor Breed subject to the limitations described below.
                                  20
                                                                                      DISCUSSION
                                  21
                                              Plaintiff claims that the City’s Request for Proposals (“RFP”) bidding process for the
                                  22
                                       Center was nothing more than a “sham” intended to steer the Center to Mayor Breed’s political
                                  23
                                       allies and supporters. See (Dkt. No. 106 at 7.)2 In 2017, when the City cancelled the RFP bidding
                                  24

                                  25   1
                                         The Individual Defendants are Mayor London Breed (“Mayor Breed”); Rev. Amos
                                       Brown (“Rev. Brown”); Joaquin Torres (“Torres”), Director of the Mayor’s Office of
                                  26   Workforce and Economic Development; Naomi Kelly (“Kelly”), the City Administrator;
                                       and San Francisco Supervisor Vallie Brown (“Supervisor Brown”).
                                  27   2
                                         Record citations are to material in the Electronic Case File (“ECF”); pinpoint citations are to the
                                  28   ECF-generated page numbers at the top of the documents.
                                          Case 4:18-cv-06830-SBA Document 113 Filed 03/04/21 Page 2 of 4




                                   1   process, Mayor Breed was then the President of the Board of Supervisors. (Id. at 5.) Plaintiff

                                   2   alleges that she used this position to personally involve herself in the fate of the Center—before,

                                   3   during, and after the RFP process. (Id. at 7.) Both parties agree that Mayor Breed is a high-level

                                   4   official whose testimony invokes the “apex” deposition doctrine. (Id. at 3–4, 8.)
                                                                                  Legal Standard
                                   5
                                              The Court may limit discovery “to protect a party or person from annoyance,
                                   6
                                       embarrassment, oppression, or undue burden or expense.” Fed. R. Civ. P. 26(c). The Supreme
                                   7
                                       Court recognized the need to limit the number of subpoenas served on high-ranking government
                                   8
                                       officials in United States v. Morgan. 313 U.S. 409, 421-22 (1941). Following Morgan, courts
                                   9
                                       have developed limits on deposing individuals that are at the “apex” of government, holding that
                                  10
                                       these depositions may be barred under Rule 26(c) when the discovery “can be obtained from some
                                  11
                                       other source that is more convenient, less burdensome, or less expensive.” Andrich v. Dusek, No.
                                  12
Northern District of California




                                       CV-17-00173-TUC-RM, 2019 WL 2775472, at *2 (D. Ariz. July 2, 2019) (quoting Apple Inc. v.
 United States District Court




                                  13   Samsung Elecs. Co., 282 F.R.D. 259, 263 (N.D. Cal. 2012)). In particular, the Ninth Circuit has
                                  14   ruled that “[h]eads of government agencies are not normally subject to deposition.” Kyle Eng'g
                                  15   Co. v. Kleppe, 600 F.2d 226, 231 (9th Cir. 1979) (internal citation and quotation marks omitted).
                                  16   This rule applies to mayors. Harmston v. City & Cty. of San Francisco, No. C 07-01186SI, 2007
                                  17   WL 3306526, at *1 (N.D. Cal. Nov. 6, 2007), order clarified, No. C07-01186SI, 2008 WL 269465

                                  18   (N.D. Cal. Jan. 29, 2008).

                                  19          Nonetheless, “[a] party seeking to prevent a deposition carries a heavy burden to show why

                                  20   discovery should be denied.” Apple Inc., 282 F.R.D. at 263 (citations omitted). “When

                                  21   determining whether to allow an apex deposition, courts often consider (1) whether the deponent
                                       has unique first-hand, non-repetitive knowledge of the facts at issue in the case and (2) whether
                                  22
                                       the party seeking the deposition has exhausted other less intrusive discovery methods.” In re
                                  23
                                       Google Litig., No. C 08-03172 RMW PSG, 2011 WL 4985279, at *2 (N.D. Cal. Oct. 19, 2011)
                                  24
                                       (citations omitted). But, there is “no absolute requirement that a party exhaust all alternative, ‘less
                                  25
                                       burdensome’ means of discovery before proceeding with the deposition of a high ranking
                                  26
                                       government official.” Eng v. City of Los Angeles, No. CV 05-2686 MMM, 2007 WL 9729101 at
                                  27
                                       *9 (C.D. Cal. Apr. 5, 2007). Moreover, a claimed lack of knowledge or the fact that an apex
                                  28
                                                                                          2
                                          Case 4:18-cv-06830-SBA Document 113 Filed 03/04/21 Page 3 of 4




                                   1   witness has a busy schedule are not bases for denying otherwise proper discovery. In re Google

                                   2   Litig., 2011 WL 4985279, at *2 (citations omitted).

                                   3                                                 Analysis

                                   4          The City has not met its burden of showing that extraordinary circumstances warrant an
                                       order precluding Mayor Breed’s deposition.
                                   5
                                              First, Plaintiff has demonstrated a likelihood that Mayor Breed has unique first-hand, non-
                                   6
                                       repetitive knowledge of relevant facts. Prior to the RFP bidding process, Plaintiff agreed to buy
                                   7
                                       the Center from Michael Johnson for 6.5 million dollars, and their letter of intent was delivered to
                                   8
                                       then-Supervisor Breed. (Dkt. No. 92 at ¶ 71); see (Dkt. No. 92-4, Exhibit D.) Plaintiff also met
                                   9
                                       with Mayor Breed and Defendants Torres and Brown to discuss the future of the Center. (Id. at ¶
                                  10
                                       74.) After the RFP bidding process began, Mayor Breed told a luncheon at the Marriott Hotel that
                                  11
                                       she would make the final decision regarding the fate of the Center. (Id. at ¶ 92.) Mayor Breed
                                  12
Northern District of California




                                       also used her personal e-mail address to offer a tour of the Center to Dr. Bates. (Dkt. No. 106-5,
 United States District Court




                                  13   Exhibit E.) A number of witnesses may be able to testify about the RFP process and the City’s
                                  14   decision to sell the Center, but Plaintiff is entitled to inquire whether Mayor Breed had a
                                  15   particular, personal role in the sale of the Center and, if so, what is was. See Finisar Corp. v.
                                  16   Nistica, Inc., No. 13-CV-03345-BLF(JSC), 2015 WL 3988132, at *3 (N.D. Cal. June 30, 2015).
                                  17   Therefore, Mayor Breed may have unique, non-repetitive knowledge about the RFP process and

                                  18   how the fate of the Center was determined.

                                  19          Second, Plaintiff’s failure to propound interrogatories on Mayor Breed or engage in “less

                                  20   intrusive” means of discovery does not mean that Mayor Breed’s deposition should not be taken.

                                  21   Plaintiff is not seeking to depose Mayor Breed regarding facts that are immaterial to the present
                                       case. Cf. Harmston, 2007 WL 3306526, at *2. Likewise, Plaintiff is not seeking Mayor Breed’s
                                  22
                                       deposition for matters about which she lacks personal knowledge. Cf. Kyle Eng'g Co., 600 F.2d at
                                  23
                                       231. Plaintiff’s allegations regarding Mayor Breed’s role in the decision to sell the Center are not
                                  24
                                       well-suited for written interrogatories, and “when a witness has personal knowledge of facts
                                  25
                                       relevant to the lawsuit, even a [mayor] is subject to deposition.” In re Google Litig., 2011 WL
                                  26
                                       4985279, at *2 (citations omitted).
                                  27

                                  28
                                                                                         3
                                          Case 4:18-cv-06830-SBA Document 113 Filed 03/04/21 Page 4 of 4




                                   1            In sum, this is not a case where a high-level official has little or no knowledge of the

                                   2   issues. To the contrary, Plaintiff has made a plausible showing that Mayor Breed may have first-

                                   3   hand knowledge of relevant matters as a percipient witness. Mayor Breed’s busy schedule and

                                   4   claimed lack of knowledge are not a sufficient basis for denying her deposition; the pressing needs
                                       of her job, however, are a basis for accommodating her schedule. Accordingly, the deposition
                                   5
                                       shall not exceed three hours, must be taken remotely, and, at the Mayor’s discretion may be taken
                                   6
                                       in the evening or on a weekend.
                                   7
                                                This Order disposes of Docket No. 106.
                                   8

                                   9
                                                IT IS SO ORDERED.
                                  10
                                       Dated:
                                  11

                                  12
Northern District of California
 United States District Court




                                  13                                                                  JACQUELINE SCOTT CORLEY
                                                                                                      United States Magistrate Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           4
